DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 07/20/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Following claims  are objected to because of the following informalities:  
Claim 15 lines 11-12 “thereby” encompassing limitation needs to be corrected. A suggested correction is – [[,thereby]] with the emitted EMR pattern effecting the bioresonance therapy in the target organism—to avoid intended result/functional limitation recitation which could raise question as to whether the limitation proceeding “thereby” is required or not required.
Claim 16 lines 3 “such that” encompassing limitation needs to be corrected. A suggested correction is –, wherein [[such that]] the emitter emits —to avoid intended result/functional limitation recitation which could raise question as to whether the limitation proceeding “such that” is required or not required.
Claim 20 lines 11-12 “thereby” encompassing limitation needs to be corrected. A suggested correction is – the EMR emitter providing bioresonance therapy to the target organism by emitting the … EMR pattern to the target organism —to avoid intended result/functional limitation recitation which could raise question as to whether the limitation proceeding “thereby” is required or not required.
Claim 22 lines 3 “such that” encompassing limitation needs to be corrected. A suggested correction is –, wherein [[such that]] the emitter emits —to avoid intended result/functional limitation recitation which could raise question as to whether the limitation proceeding “such that” is required or not required.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-26 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 15 and claim 16 recite the limitation "substantially similar" which render the claims vague and unclear. The term " substantially" is not defined by the claim with respect to the how similar the converted signal or signals have to be with respect to the received signal or signals to qualify as “substantially similar” or in what manner or way the received signal or signals is modified to generate a substantially similar converted signal or signals. Additionally, the specification does not provide a standard for ascertaining what the term “substantially similar” is, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 20, 22, 23, 26 recite the limitation "substantially similar" which render the claims vague and unclear. The term " substantially" is not defined by the claim with respect to the how similar the converted signal or signals have to be with respect to the received signal or signals to qualify as “substantially similar” or in what manner or way the received signal or signals is modified to generate a substantially similar converted signal or signals. Additionally, the specification does not provide a standard for ascertaining what the term “substantially similar” is, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  	
Dependent claims 16-19 and 21-26 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112 (b) issue in their respective base claims. Consequently, dependent claims 16-19 and 21-26 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lys; Ihor et al. (Pat. No.: US 6528954 B1, hereinafter referred to as “Lys”)  in view of Markin et al. (Pub. No.: US 20020138099 A1, hereinafter referred to as “Markin”).
As per independent Claim 15, Lys discloses an electro-magnetic radiation (EMR) system for providing an electro-magnetic emission within a biological window of a target organism, for therapy (Lys in at least abstract, col. 5 line 45-col. 6 lines 25, 43-67, col. 7 lines 10-22, col. 9 lines 37-col. 10 line 35, col. 12 lines 19-60, col. 14 lines 3-51, col. 24 lines 24-41, col. 41 lines 8-27, col. 69 lines 40-67, col. 70 lines 1-64 discloses relevant subject-matter. More specifically, Lys in at least col. 5 lines 45-col. 6 lines 25, 43-67, col. 7, lines 10-22; col. 9, line 38-col. 10 line 35, col. 39 line 15- col. 40 line 41, col. 41 lines 8-27, col. 54 lines 35-64, col. 69 line 40-col. 70 line 64 for example discloses an electro-magnetic radiation (EMR) system 120 for providing an electro-magnetic emission within a biological window of a target organism, for therapy. See at least Lys col. 69 line 40-col. 70 line 64 “providing an LED system, selecting a set of colors that produce a therapeutic effect and illuminating an area of the patient with the set of colors…According to this practice, a pathological condition can be treated… Since the illumination provided by the LED system can provide full spectrum lighting, including infrared, visible and ultraviolet light spectra, the LED system is available for those therapeutic applications”), the EMR system comprising:
a. a pre-recorded EMR pattern, the pre-recorded EMR pattern consisting of a frequency or a compilation of frequencies, the pre-recorded EMR pattern having a signal or signals therein (Lys in at least col. 6 lines 15-25, col. 7 lines 10-22, col. 9 lines 37-col. 10 lines 35, col. 69 lines 40-67, col. 70 lines 1-64 for example discloses a pre-recorded EMR pattern in memory, the pre-recorded EMR pattern consisting of a frequency or a compilation of frequencies, the pre-recorded EMR pattern having signals therein. See at least Lys col. 10 lines 1-36 “The light module 100 may also be provided with memory for storing instructions to control the processor 16, so that the light module 100 may act … according to pre-programmed instructions”; col. 41 lines 8-25 “ plurality of smart light bulbs 701 … The EKG machine 729 may be programmed to send control data over the network 727 to the smart light bulb 701 in instances in which the EKG machine 729 measures particular states of the electrical activity measured by the sensors 731… the light bulbs … could change to a different color to reflect particular cardiac problems… arrhythmia could be reflected by a flashing red illumination signal to the smart light bulb 701, a rapid pulse could be reflected by a yellow signal to the smart light bulbs 701, or the like.”); and 
b. an EMR emitter configured to receive the signal or signals, to convert the signal or signals into a substantially similar EMR emission pattern as the pre-recorded EMR pattern and to emit the substantially similar EMR pattern, thereby effecting the therapy in the target organism (Here, the limitation following “thereby” is being interpreted as intended result limitation. Lys in at least fig. 1-2, col. 7 lines 10-22, col. 9 lines 34-col. 10 line 35, col. 12 lines 15-18, col. 41 lines 8-27, col. 54 lines 35-64, col. 69 lines 40-67, col. 70 lines 1-64 for example discloses an EMR emitter 120 configured to receive the signal or signals, to convert the signal or signals into a substantially similar EMR emission pattern as the pre-recorded EMR pattern and to emit the substantially similar EMR pattern, thereby effecting the therapy in the target organism. See at least Lys col. 69 line 40-col. 70 line 64 “providing an LED system, selecting a set of colors that produce a therapeutic effect and illuminating an area of the patient with the set of colors…According to this practice, a pathological condition can be treated… Since the illumination provided by the LED system can provide full spectrum lighting, including infrared, visible and ultraviolet light spectra, the LED system is available for those therapeutic applications”).  
Lys  does not explicitly disclose bioresonance therapy or a pre-recorded EMR pattern consisting of a frequency or a compilation of frequencies emanated from a natural source.
However, in an analogous an electro-magnetic radiation therapy field of endeavor, Markin discloses an electro-magnetic radiation (EMR) system for providing an electro-magnetic emission within a biological window of a target organism, for bioresonance therapy (Markin in at least abstract, fig. 1-2, [0001-0002], [0011-0012], [0016-0017], [0024-0030], [0032-0038], [0046-0048], Examples 3-10, [0069-0070] for example discloses relevant subject-matter. More specifically, Markin in at least abstract, [0012], [0016], [0024], [0029], [0048] for example discloses an electro-magnetic radiation (EMR) system for providing an electro-magnetic emission within a biological window of a target organism, for bioresonance therapy. see at least Markin abstract “method of treatment proceeds in that during one session an individual information field of a living organism in which infectious agents are present is registered, this field is combined with an additional external information field which is obtained by recording, storing and reproducing the information characteristics of infectious agents. The combined information field is processed and returned into the living organism”), the EMR system comprising:
a pre-recorded EMR pattern, the pre-recorded EMR pattern consisting of a frequency or a compilation of frequencies emanated from a natural source, the pre-recorded EMR pattern having a signal or signals therein (Markin in at least fig. 2, abstract, [0012], [0016], [0024], [0027], [0029-0030], [0046-0048] for example discloses a pre-recorded EMR pattern, the pre-recorded EMR pattern consisting of a frequency or a compilation of frequencies emanated from a natural source, the pre-recorded EMR pattern having a signal or signals therein. See at least Markin abstract “The device is made up of a unit for recording, storing and reproducing the information characteristics of infectious agents, connected to an apparatus for bioresonance therapy”).
With respect to the bioresonance feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biotherapy used in the electro-magnetic radiation system for providing an electro-magnetic emission within a biological window of a target organism as taught by Lys, such that the therapy is based on bioresonance i.e. bioresonance therapy, as taught by Markin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  using natural superfine electromagnetic oscillations of human body and bioresonance to bioenergetically treat disturbances of the dynamic equilibrium between the physiological and pathological oscillations gives rise to an information blockade which gives an impulse to triggering pathological reactions (Markin, [0002], [0003-0005]).
With respect to the pre-recorded EMR pattern consisting of a frequency or a compilation of frequencies emanated from a natural source feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-recorded EMR pattern consisting of a frequency or a compilation of frequencies with the pre-recorded EMR pattern having a signal or signals therein used in the electro-magnetic radiation system for providing an electro-magnetic emission within a biological window of a target organism as taught by Lys, by further including pre-recorded EMR pattern consisting of a frequency or a compilation of frequencies emanated from a natural source with the pre-recorded EMR pattern having a signal or signals therein, as taught by Markin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  extending EMR therapy benefits to treat infectious pathogen-borne diseases within the host by enhancing the effectiveness of the EMR therapy via specific targeting of the pathogen by destruction of the information field of infectious agents in the patient in a manner, the additional external information field--the signal about a definite infection--is suppressed by the very infection signal present in the patient (Markin, [0002], [0011], [0029]). Furthermore, a person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  enabling use of the obtained natural source EMR frequencies for subsequent  therapy at a future time or for use later on for the out-patient treatment of a particular patient (Markin, [0029]).

As per dependent Claim 16, the combination of Lys and Markin as a whole further discloses system further comprising an emitter controller, the emitter controller configured to receive the pre-recorded EMR pattern and to adjust an amplitude of an emission from the emitter such that the emitter emits the substantially similar EMR pattern, does not receive the signal or signals and does not convert the signal or signals into the substantially similar EMR emission pattern (Lys in at least fig. 1-2, col. 6 lines 43-56, col. 7 lines 10-22, col. 9 lines 34-col. 10 line 35, col. 12 lines 10-60, col. 41 lines 8-27, col. 54 lines 35-64, col. 69 lines 40-67, col. 70 lines 1-64 for example discloses an emitter controller/integrated circuit 16 that controls LED system, the emitter controller 16 configured to receive the pre-recorded EMR pattern and to adjust an amplitude of an emission from the emitter 120 such that the emitter 120 emits the substantially similar EMR pattern per programmed instructions which would encompass instructions such as not receiving the signal or signals and not converting the signal or signals into the substantially similar EMR emission pattern as recited. See Lys least col. 7 lines 10-22 “a smart light bulb which may include a housing, an illumination source, disposed in the housing, and a processor, disposed in the housing, for controlling the illumination source… The processor may control the intensity or the color of the illumination source. The housing may also house a transmitter and/or receiver. The smart light bulb may respond to a signal from another device or send a signal to another device. The other device may be another smart light bulb or another device”; col. 10 lines 1-36 “The light module 100 may also be provided with memory for storing instructions to control the processor 16, so that the light module 100 may act … according to pre-programmed instructions”;).  

As per dependent Claim 17, the combination of Lys and Markin as a whole further discloses system wherein the emitter controller is a programmable oscillator (Lys disclosure  in at least col. 12 lines 15-18, 38-44 for example reads the recited the emitter controller is a programmable oscillator. See at least col. 12 lines 38-44 “Processor 16 may be connected to an oscillator 19… a crystal tank circuit oscillator…oscillator may be connected to pins 9 and 10 of processor 16. It is also possible to use an alternative oscillator. ”).  


As per dependent Claim 18, the combination of Lys and Markin as a whole further discloses system wherein the emitter controller is a microcontroller (Lys in at least col. 14 lines 3-36 for example discloses emitter microcontroller such as IC2400 etc.).  

As per dependent Claim 19, the combination of Lys and Markin as a whole further discloses system further comprising a remote controller which is in wired or wireless communication with the microcontroller(Lys in at least col. 7 lines 10-23, col. 24 lines 24-41 for example discloses a remote controller which is in wired or wireless communication with the microcontroller. See at least col. 7 lines 14-23 “The illumination source may be an LED system or other illumination source. The processor may control the intensity or the color of the illumination source. The housing may also house a transmitter and/or receiver. The smart light bulb may respond to a signal from another device or send a signal to another device. The other device may be another smart light bulb or another device. ”; col. 24 lines 24-41 “input signals for the microprocessor can be obtained from a light control network that does not have a direct electrical circuit connection. A switch that is mounted on a wall or a remote control can transmit a programmed infrared, radio frequency or other signal to a receiver which can then transmit the signal to the microprocessor.”).  

As per independent Claim 20, Lys discloses a method of providing therapy to a target organism (Lys in at least abstract, col. 5 line 45-col. 6 lines 25, 43-67, col. 7 lines 10-22, col. 9 lines 37-col. 10 line 35, col. 12 lines 19-60, col. 14 lines 3-51, col. 24 lines 24-41, col. 41 lines 8-27, col. 69 lines 40-67, col. 70 lines 1-64 discloses relevant subject-matter. More specifically, Lys in at least col. 5 lines 45-col. 6 lines 25, 43-67, col. 7, lines 10-22; col. 9, line 38-col. 10 line 35, col. 39 line 15- col. 40 line 41, col. 41 lines 8-27, col. 54 lines 35-64, col. 69 line 40-col. 70 line 64 for example discloses a method of providing therapy to a target organism via an electro-magnetic radiation (EMR) system 120. See at least Lys col. 69 line 40-col. 70 line 64 “providing an LED system, selecting a set of colors that produce a therapeutic effect and illuminating an area of the patient with the set of colors…According to this practice, a pathological condition can be treated… Since the illumination provided by the LED system can provide full spectrum lighting, including infrared, visible and ultraviolet light spectra, the LED system is available for those therapeutic applications”), the method comprising: 
a. providing a pre-recorded EMR pattern to an EMR emitter, the EMR pattern consisting of a frequency or a compilation of frequencies, the pre-recorded EMR pattern having a signal or signals therein (Lys in at least col. 6 lines 15-25, col. 7 lines 10-22, col. 9 lines 37-col. 10 lines 35, col. 69 lines 40-67, col. 70 lines 1-64 for example discloses a. providing a pre-recorded EMR pattern to an EMR emitter 120, the EMR pattern consisting of a frequency or a compilation of frequencies the pre-recorded EMR pattern having a signal or signals therein. See at least Lys col. 10 lines 1-36 “The light module 100 may also be provided with memory for storing instructions to control the processor 16, so that the light module 100 may act … according to pre-programmed instructions”; col. 41 lines 8-25 “ plurality of smart light bulbs 701 … The EKG machine 729 may be programmed to send control data over the network 727 to the smart light bulb 701 in instances in which the EKG machine 729 measures particular states of the electrical activity measured by the sensors 731… the light bulbs … could change to a different color to reflect particular cardiac problems… arrhythmia could be reflected by a flashing red illumination signal to the smart light bulb 701, a rapid pulse could be reflected by a yellow signal to the smart light bulbs 701, or the like.”); 
b. the EMR emitter receiving the signal or signals; c. the EMR emitter converting the signal or signals into a substantially similar EMR emission pattern as the pre-recorded EMR pattern; and d. the EMR emitter emitting the substantially similar EMR pattern to the target organism, thereby providing therapy to the target organism (Here, the limitation following “thereby” is being interpreted as intended result and thus, a prior art structure that performs the intended result/function would read on this limitation. Lys in at least fig. 1-2, col. 7 lines 10-22, col. 9 lines 34-col. 10 line 35, col. 12 lines 15-18, col. 41 lines 8-27, col. 54 lines 35-64, col. 69 lines 40-67, col. 70 lines 1-64 for example discloses the EMR emitter 120 receiving the signal or signals; the EMR emitter 120 converting the signal or signals into a substantially similar EMR emission pattern as the pre-recorded EMR pattern; and the EMR emitter 120 emitting the substantially similar EMR pattern to the target organism, thereby providing therapy to the target organism. See at least Lys col. 69 line 40-col. 70 line 64 “providing an LED system, selecting a set of colors that produce a therapeutic effect and illuminating an area of the patient with the set of colors…According to this practice, a pathological condition can be treated… Since the illumination provided by the LED system can provide full spectrum lighting, including infrared, visible and ultraviolet light spectra, the LED system is available for those therapeutic applications”).  
Lys  does not explicitly disclose bioresonance therapy or a pre-recorded EMR pattern consisting of a frequency or a compilation of frequencies which emanated from a natural source.
However, in an analogous an electro-magnetic radiation therapy field of endeavor, Markin discloses a method of providing bioresonance therapy to a target organism (Markin in at least abstract, fig. 1-2, [0001-0002], [0011-0012], [0016-0017], [0024-0030], [0032-0038], [0046-0048], Examples 3-10, [0069-0070] for example discloses relevant subject-matter. More specifically, Markin in at least abstract, [0012], [0016], [0024], [0029], [0048] for example discloses method of providing bioresonance therapy to a target organism. see at least Markin abstract “method of treatment proceeds in that during one session an individual information field of a living organism in which infectious agents are present is registered, this field is combined with an additional external information field which is obtained by recording, storing and reproducing the information characteristics of infectious agents. The combined information field is processed and returned into the living organism”), the method comprising: 
providing a pre-recorded EMR pattern, the EMR pattern consisting of a frequency or a compilation of frequencies which emanated from a natural source, the pre-recorded EMR pattern having a signal or signals therein (Markin in at least fig. 2, abstract, [0012], [0016], [0024], [0027], [0029-0030], [0046-0048] for example discloses providing a pre-recorded EMR pattern to an EMR emitter, the EMR pattern consisting of a frequency or a compilation of frequencies which emanated from a natural source, the pre-recorded EMR pattern having a signal or signals therein. See at least Markin abstract “The device is made up of a unit for recording, storing and reproducing the information characteristics of infectious agents, connected to an apparatus for bioresonance therapy”)
With respect to the bioresonance feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biotherapy used in  the method of providing EMR therapy to a target organism as taught by Lys, such that the therapy is based on bioresonance i.e. bioresonance therapy, as taught by Markin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  using natural superfine electromagnetic oscillations of human body and bioresonance to bioenergetically treat disturbances of the dynamic equilibrium between the physiological and pathological oscillations gives rise to an information blockade which gives an impulse to triggering pathological reactions (Markin, [0002], [0003-0005]).
With respect to the pre-recorded EMR pattern consisting of a frequency or a compilation of frequencies emanated from a natural source feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-recorded EMR pattern consisting of a frequency or a compilation of frequencies with the pre-recorded EMR pattern having a signal or signals therein used in  the method of providing EMR therapy to a target organism as taught by Lys, by further including pre-recorded EMR pattern consisting of a frequency or a compilation of frequencies emanated from a natural source with the pre-recorded EMR pattern having a signal or signals therein, as taught by Markin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  extending EMR therapy benefits to treat infectious pathogen-borne diseases within the host by enhancing the effectiveness of the EMR therapy via specific targeting of the pathogen by destruction of the information field of infectious agents in the patient in a manner, the additional external information field--the signal about a definite infection--is suppressed by the very infection signal present in the patient (Markin, [0002], [0011], [0029]). Furthermore, a person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  enabling use of the obtained natural source EMR frequencies for subsequent  therapy at a future time or for use later on for the out-patient treatment of a particular patient (Markin, [0029]).

As per dependent Claim 21, the combination of Lys and Markin as a whole further discloses method further comprising recording an EMR pattern from the natural source to provide the pre-recorded EMR pattern (Markin in at least fig. 2, abstract, [0012], [0016], [0024], [0027], [0029-0030], [0047] for example discloses recording an EMR pattern from the natural source to provide the pre-recorded EMR pattern. See at least Markin [0027] “obtaining an additional external information field… the information characteristics of the infection--of infectious agents are recorded … into a unit for recording, storing and reproducing the information characteristics of infectious agents. This unit is coupled in a preset manner to the apparatus for bioresonance therapy”) .  

As per dependent Claim 22, the combination of Lys and Markin as a whole further discloses method further comprising an emitter controller receiving the pre-recorded EMR pattern and adjusting an amplitude of an emission from the emitter such that the emitter emits the substantially similar EMR pattern, does not receive the signal or signals and does not convert the signal or signals into the substantially similar EMR emission pattern (Lys in at least fig. 1-2, col. 6 lines 43-56, col. 7 lines 10-22, col. 9 lines 34-col. 10 line 35, col. 12 lines 10-60, col. 41 lines 8-27, col. 54 lines 35-64, col. 69 lines 40-67, col. 70 lines 1-64 for example discloses an emitter controller/integrated circuit 16 that controls LED system, the emitter controller 16 receiving the pre-recorded EMR pattern and adjusting an amplitude of an emission from the emitter 120 such that the emitter 120 emits the substantially similar EMR pattern per programmed instructions which would encompass instructions such as not receiving the signal or signals and not converting the signal or signals into the substantially similar EMR emission pattern as recited. See Lys least col. 7 lines 10-22 “a smart light bulb which may include a housing, an illumination source, disposed in the housing, and a processor, disposed in the housing, for controlling the illumination source… The processor may control the intensity or the color of the illumination source. The housing may also house a transmitter and/or receiver. The smart light bulb may respond to a signal from another device or send a signal to another device. The other device may be another smart light bulb or another device”; col. 10 lines 1-36 “The light module 100 may also be provided with memory for storing instructions to control the processor 16, so that the light module 100 may act … according to pre-programmed instructions”).  

As per dependent Claim 23, the combination of Lys and Markin as a whole further discloses method wherein the substantially similar EMR emission pattern is detrimental to the target organism (Markin in at least [0012], [0029], [0030], [0032], Examples 3-10, [0069] for example discloses the substantially similar EMR emission pattern is detrimental to the target organism. See at least Markin [0028] “treatment results in destruction of the information field of infectious agents in the patient, that is, the additional external information field--the signal about a definite infection--is suppressed by the very infection signal present in the patient…The combined information may be recorded on a special material medium … magnetic tape, etc.) with a view to using (e.g., uptaking) the obtained bioresonance preparations for subsequent therapy”).  

As per dependent Claim 24, the combination of Lys and Markin as a whole further discloses method wherein the target organism is a parasite, a virus, a bacterium, a mold or an amoeba (Markin in at least [0018], [0030], [0032], Examples 3-10, [0069] for example discloses wherein the target organism is a parasite, a virus, a bacterium, a mold or an amoeba. See at least Markin [0069] “treat the following infections: human immunodeficiency virus of type 1 (HIV-1), Gardnerella vaginalis and Ureaplasma urealyticum, Micoplasma genitalium, Candida albicans, (hemolyticus staphylococcus, E. Coli, Staphylococcus aureus, streptococci (Streptococcus sp.) and enterococci (Enterococcus sp.), Haemophilus sp., hemolytic form of Serratia marcescens, and others.”).  

As per dependent Claim 25, the combination of Lys and Markin as a whole further discloses method wherein the target organism causes Lyme disease (Markin in at least [0029], Examples 3-10, [0069] discloses applications to various bacteria and other such infecting target organisms which makes recited the extending of prior art disclosed treatment to treat target organism that cause Lyme disease as recited obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to treat other bacterial diseases such as Lyme disease as well. See at least Markin [0029] “Carrying out … treatment results in destruction of the information field of infectious agents in the patient, that is, the additional external information field--the signal about a definite infection--is suppressed by the very infection signal present in the patient”; [0069] “treat the following infections: human immunodeficiency virus of type 1 (HIV-1), Gardnerella vaginalis and Ureaplasma urealyticum, Micoplasma genitalium, Candida albicans, (hemolyticus staphylococcus, E. Coli, Staphylococcus aureus, streptococci (Streptococcus sp.) and enterococci (Enterococcus sp.), Haemophilus sp., hemolytic form of Serratia marcescens, and others.”).  

As per dependent Claim 26, the combination of Lys and Markin as a whole further discloses method wherein the substantially similar EMR emission pattern from the emitter is beneficial to the target organism (Lys in at least col. 69, lines 40-67, col. 70 liens 1-64 for example discloses EMR emission pattern from the emitter being beneficial to the target organism. Additionally, Markin in abstract, [0012], [0024] discloses treatment application benefitting the target organism. See at least Markin abstract “a method of treating infections in a living organism, which consists in that during one session an individual information field with the infectious agents present therein is recorded, said individual information field of the living organism with the infectious agents present therein is combined with an additional external information field, the combined information field is processed and returned into the living organism”).
Response to Amendment
 According to the Amendment, filed 07/20/2022, the status of the claims is as follows:
Claims 15-26 are new; and
Claims 1-14 are cancelled.
By the current amendment, as a result, claims 15-26  are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 9 of Applicant’s Amendment dated  07/20/2022
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  08/06/2020: [1]  The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  06/29/2018 are withdrawn in view of the amendment, filed 07/20/2022.

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 9-10 of Applicant’s Amendment dated  07/20/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejections Over the Combination of Lys,  Benveniste and Salim as a Whole  [A] Applicant respectfully submits that none of Lys or Benveniste  or Salim teach or contemplate the use of pre- recorded EMR frequencies from a natural source, that being a target organism.

[B] Applicant respectfully submits that new claims 15 and 20 overcome the Examiner's rejection on the basis of obviousness.


Applicant’s arguments [A-B] with respect to the above claim limitations in new independent claims 15 and 20 have been fully considered but are rendered moot on new grounds of rejections that were necessitated by Applicant’s presentation of new claims that were never heretofore rejected.  
First, Examiner notes that while new claim 15 recites “a pre-recorded EMR pattern, the pre-recorded EMR pattern consisting of a frequency or a compilation of frequencies emanated from a natural source”, claim 15 does not explicitly recite or further qualify that the natural source is  the “target organism” as argued by the Applicants. Similarly, while claim 20 recites “providing a pre-recorded EMR pattern to an EMR emitter, the EMR pattern consisting of a frequency or a compilation of frequencies which emanated from a natural source”, claim 15 does not explicitly recite or further qualify the natural source is the  “target organism” as argued by the Applicants. Thus, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (see underline limitations i.e., use of pre- recorded EMR frequencies from a natural source, that being a target organism) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner suggest amending the claims to explicitly, positively and specifically include such features which the Applicant consider are critical, patentably novel, non-obvious and distinguish over prior art.
With respect to use of  pre-recorded EMR pattern consisting of a frequency or a compilation of frequencies emanated from a natural source, Markin in at least fig. 2, abstract, [0012], [0016], [0024], [0027], [0029-0030], [0046-0048] discloses this limitation as now explicitly, positively and specifically recited by the Applicants i.e. a pre-recorded EMR pattern, the pre-recorded EMR pattern consisting of a frequency or a compilation of frequencies emanated from a natural source. See at least Markin abstract “The device is made up of a unit for recording, storing and reproducing the information characteristics of infectious agents, connected to an apparatus for bioresonance therapy” and  [0027] “the information characteristics of the infection--of infectious agents are recorded at the maximum concentration of the infection into a unit for recording, storing and reproducing the information characteristics of infectious agents. This unit is coupled in a preset manner to the apparatus for bioresonance therapy.” Thus, the combination of applied art, Lys and Markin, as a whole discloses all the limitations as now explicitly, positively and specifically recited by the Applicants. Please also cross-reference detailed claim 15 and 20 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 10 of Applicant’s Amendment dated  07/20/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims Over the Combination of Lys,  Benveniste and Salim as a Whole  .
[a] Applicant respectfully submits that new claims 15 and 20 overcome the Examiner's rejection on the basis of obviousness. Dependent claims 16-19 and 21-26 are similarly not taught or contemplated by the prior art cited.

Applicant’s arguments [a] above with respect to dependent claims 16-19 and 21-26 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 16-19 and 21-26 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.
Please also cross-reference detailed claims 16-19 and 21-26  interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
English Translation of RU2065297C1 (see attached) for disclosing bioresonance therapy similar to that disclosed.
US 5830140 A for disclosing an apparatus and method of recording substance-specific and organism-specific (body-specific) energetic information in the form of electromagnetic spectra. The prior art also relates to an apparatus or device and to a process for reproducing substance-specific and body-specific energetic information in the form of electromagnetic spectra, especially an apparatus and method for producing therapeutic radiation and an apparatus and method for producing activated or energetic medicaments. This prior art is similar in terms of recording biofields or  electromagnetic fields from a source and using these recorded biofields to render bioresonance therapy similar to that disclosed.
US 5458142 A for disclosing systems, methods, and means whereby the physical state and emotional state of an organism and the changes in the physical and emotional state of the organism can be monitored and a means of altering the physical state and emotional state of an organism by the introduction of specific compensatory and corrective electromagnetic patterns associated with the physical and emotional condition of the organism. This prior art is similar in terms of use of specific compensatory and corrective electromagnetic patterns associated with the physical and emotional condition of the organism to render therapy to that claimed.
US 20110208258 A1 for disclosing a method for capturing the changes induced by the action of acoustic and electromagnetic fields of a biological medium in an initial crystal structure providing a high level and quality of capturing and  a method for duplicating the changes that occurred in the initial crystal structure in a duplicate crystal structure with a high duplicating quality and to create a device for carrying out this method with the method being applicable for causing an effect on a biological object, specifically a man or an animal. This prior art is similar in terms of recording biofields or  electromagnetic fields from a biological source and using these recorded biofields to render bioresonance therapy similar to that disclosed.
US 20100072996 A1 for disclosing magnetic resonance system for and method of magnetically resonating both a substance and the tissues, cells, molecules, and/or atoms of a subject before, concomitant with, or after introducing the substance to the body of the subject. This prior art is similar in terms of using bioresonance to effect therapy to that disclosed.
US 20180043175 A1 for disclosing treatments through exposure of the body to a low frequency, low voltage bioelectromagnetic field, or a bioelectric field, or a biomagnetic field that reduces pain, reduces inflammation, and reduces skin disorders such as acne or eczema. This prior art is similar in terms of use of therapeutic low frequency, low voltage bioelectromagnetic fields, a bioelectric fields, or biomagnetic fields may be used to treat diseases to that disclosed.
US 20160361416 A1 for disclosing water fit for human consumption that promotes health, in which the water has been treated (augmented) with electromagnetic energy (such as, an electromagnetic frequency) associated with the material (such as, healthy biological material) making the water resonant with the material (that is, the water has a vibrational resonance with the material). The water has been augmented with the vibration of the material (such as, a healthy biological material), and in this manner, the body of the patient may use this processed water in such a way that the water may beneficially affect the state of health of the user. This prior art is similar in terms of using  electromagnetic energy and resonance to enhance human health to that disclosed.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
December 5, 2022